 



EXHIBIT 10.14
FOUNDRY NETWORKS, INC.
1996 STOCK PLAN
RESTRICTED STOCK PURCHASE AGREEMENT
     This Restricted Stock Purchase Agreement (the “Agreement”) is made as of
                    ,200___, by and between Foundry Networks, Inc., a Delaware
corporation (the “Company”), and                     (“Purchaser”) pursuant to
the Company’s 1996 Stock Plan.
     1. Sale of Stock. Subject to the terms and conditions of this Agreement, on
the Closing Date (as defined below) the Company will issue and sell to
Purchaser, and Purchaser agrees to purchase from the Company,
                    shares of the Company’s Common Stock (the “Shares”) at a
purchase price of $                     per Share for a total purchase price of
$                    . The term “Shares” refers to the purchased Shares and all
securities received in replacement of or in connection with the Shares pursuant
to stock dividends or splits, all securities received in replacement of the
Shares in a recapitalization, merger, reorganization, exchange or the like, and
all new, substituted or additional securities or other properties to which
Purchaser is entitled by reason of Purchaser’s ownership of the Shares.
     2. Closing.
          (a) The closing of the purchase and sale of the Shares under this
Agreement (the “Closing”) shall be held at the principal office of the Company
simultaneously with the execution of this Agreement by the parties or on such
other date as the Company and Purchaser shall agree (the “Closing Date”).
          (b) At the Closing, the Company will deliver to Purchaser a
certificate representing the Shares to be purchased by him or her (which shall
be issued in Purchaser’s name) against payment of the purchase price therefor.
The purchase price for the Shares shall be paid by delivery to the Company, of
cash or check, or in the form of an offset of any amounts owed to Purchaser by
the Company.
     3. Limitations on Transfer. In addition to any other limitation on transfer
created by applicable securities laws, Purchaser shall not assign, encumber or
dispose of any interest in the Shares while the Shares are subject to the
Company’s Repurchase Option (as defined below), except as provided below. After
any Shares have been released from such Repurchase Option, Purchaser shall not
assign, encumber or dispose of any interest in such Shares except in compliance
with the provisions below and applicable securities laws.
          (a) Repurchase Option.
               (i) In the event of the voluntary or involuntary termination of
Purchaser’s employment or consulting relationship with the Company for any
reason (including death or disability), with or without cause, the Company shall
upon the date of such termination (the “Termination Date”) have an irrevocable,
exclusive option (the “Repurchase Option”) for a period of 60 days from such
date to repurchase all or any portion of the Shares held by Purchaser as of the
Termination Date which have not yet been released from the Company’s Repurchase
Option at the original purchase price per Share specified in Section 1 (adjusted
for any stock splits, stock dividends and the like).
               (ii) The Repurchase Option shall be exercised by the Company by
written notice to Purchaser or Purchaser’s executor and, at the Company’s
option, (A) by delivery to Purchaser or Purchaser’s executor with such notice of
a check in the amount of the purchase price for the Shares being purchased, or
(B) in the event Purchaser is indebted to the Company, by cancellation by the
Company of an amount of such indebtedness equal to the purchase price for the
Shares being repurchased, or (C) by a combination of (A) and (B) so that the
combined payment and cancellation of indebtedness equals such purchase price.
Upon delivery of such notice and payment of the purchase price in any of the
ways described above, the Company shall become the legal and beneficial owner of
the Shares being repurchased and all rights and interest therein or related
thereto, and the Company shall have the right to transfer to its own name the
number of Shares being repurchased by the Company, without further action by
Purchaser.

 



--------------------------------------------------------------------------------



 



          (iii) One hundred percent (100%) of the Shares shall initially be
subject to the Repurchase Option. <<VestingSchedule>>, until all Shares are
released from the Repurchase Option. Fractional shares shall be rounded to the
nearest whole share.
     4. Escrow of Unvested Shares. For purposes of facilitating the enforcement
of the provisions of Section 3 above, Purchaser agrees, immediately upon receipt
of the certificate(s) for the Shares subject to the Company’s Repurchase Option
described in Section 3(a), to deliver such certificate(s), together with an
Assignment Separate from Certificate in the form attached to this Agreement as
Exhibit A executed by Purchaser and by Purchaser’s spouse (if required for
transfer), in blank, to the Secretary of the Company, or the Secretary’s
designee, to hold such certificate(s) and Assignment Separate from Certificate
in escrow and to take all such actions and to effectuate all such transfers
and/or releases as are in accordance with the terms of this Agreement. Purchaser
hereby acknowledges that the Secretary of the Company, or the Secretary’s
designee, is so appointed as the escrow holder with the foregoing authorities as
a material inducement to make this Agreement and that said appointment is
coupled with an interest and is accordingly irrevocable. Purchaser agrees that
said escrow holder shall not be liable to any party hereof (or to any other
party). The escrow holder may rely upon any letter, notice or other document
executed by any signature purported to be genuine and may resign at any time.
Purchaser agrees that if the Secretary of the Company, or the Secretary’s
designee, resigns as escrow holder for any or no reason, the Board of Directors
of the Company shall have the power to appoint a successor to serve as escrow
holder pursuant to the terms of this Agreement.
     5. Taxation Representations. In connection with the purchase of the Shares,
Purchaser represents to the Company that Purchaser understands that Purchaser
may suffer adverse tax consequences as a result of Purchaser’s purchase or
disposition of the Shares. Purchaser represents that Purchaser has consulted any
tax consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.
     6. Restrictive Legends and Stop-Transfer Orders.
          (a) Legends. The certificate or certificates representing the Shares
shall bear the following legends (as well as any legends required by applicable
state and federal corporate and securities laws):

  (i)   THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER HELD BY THE ISSUER OR ITS ASSIGNEE(S) AS SET FORTH IN
THE RESTRICTED STOCK PURCHASE AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL
HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE
OF THE ISSUER. SUCH TRANSFER RESTRICTIONS ARE BINDING ON TRANSFEREES OF THESE
SHARES.

          (b) Stop-Transfer Notices. Purchaser agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

 



--------------------------------------------------------------------------------



 



          (c) Refusal to Transfer. The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Shares or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such Shares shall have been so transferred.
     7. No Employment Rights. Nothing in this Agreement shall affect in any
manner whatsoever the right or power of the Company, or a parent or subsidiary
of the Company, to terminate Purchaser’s employment, for any reason, with or
without cause.
     8. Miscellaneous.
          (a) Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.
          (b) Entire Agreement; Enforcement of Rights. This Agreement sets forth
the entire agreement and understanding of the parties relating to the subject
matter herein and merges all prior discussions between them. No modification of
or amendment to this Agreement, nor any waiver of any rights under this
Agreement, shall be effective unless in writing signed by the parties to this
Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.
          (c) Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.
          (d) Construction. This Agreement is the result of negotiations between
and has been reviewed by each of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of all of the parties hereto, and no ambiguity shall be construed in favor of or
against any one of the parties hereto.

 



--------------------------------------------------------------------------------



 



          (e) Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient when delivered personally or sent
by telegram or fax or forty-eight (48) hours after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, and addressed to
the party to be notified at such party’s address as set forth below or as
subsequently modified by written notice.
          (f) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
          (g) Successors and Assigns. The rights and benefits of this Agreement
shall inure to the benefit of, and be enforceable by the Company’s successors
and assigns. The rights and obligations of Purchaser under this Agreement may
only be assigned with the prior written consent of the Company.

 



--------------------------------------------------------------------------------



 



     The parties have executed this Agreement as of the date first set forth
above.

              FOUNDRY NETWORKS, INC.
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       
 
            PURCHASER:
 
                  (Signature)
 
            Address:

Vesting Commencement
Date:

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT SEPARATE FROM CERTIFICATE
     FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Purchase
Agreement between the undersigned (“Purchaser”) and Foundry Networks, Inc.,
dated                                         , 200___(the “Agreement”),
Purchaser hereby sells, assigns and transfers unto
                                                            
(                    ) shares of the Common Stock of Foundry Networks, Inc.,
standing in Purchaser’s name on the books of said corporation represented by
Certificate No. ___ herewith and does hereby irrevocably constitute and appoint
                                                             to transfer said
stock on the books of the within-named corporation with full power of
substitution in the premises. THIS ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY
THE AGREEMENT AND THE EXHIBITS THERETO.
Dated:                     , 200___.

     
 
  Signature:
 
   
 
   
 
  Purchaser
 
   
 
   
 
  Spouse of Purchaser (if applicable)

Instruction: Please do not fill in any blanks other than the signature line. The
purpose of this assignment is to enable the Company to exercise its repurchase
option set forth in the Agreement without requiring additional signatures on the
part of Purchaser.

 



--------------------------------------------------------------------------------



 



ASSIGNMENT SEPARATE FROM CERTIFICATE
     FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Purchase
Agreement between the undersigned (“Purchaser”) and Foundry Networks, Inc.,
dated                     , 200___(the “Agreement”), Purchaser hereby sells,
assigns and transfers unto                                         
(                    ) shares of the Common Stock of Foundry Networks, Inc.,
standing in Purchaser’s name on the books of said corporation represented by
Certificate No. «CertificateNo» herewith and does hereby irrevocably constitute
and appoint                                          to transfer said stock on
the books of the within-named corporation with full power of substitution in the
premises. THIS ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY THE AGREEMENT AND
THE EXHIBITS THERETO.
     Dated:                     , 200___.

     
 
  Signature:
 
   
 
   
 
  Purchaser
 
   
 
   
 
  Spouse of Purchaser (if applicable)

Instruction: Please do not fill in any blanks other than the signature line. The
purpose of this assignment is to enable the Company to exercise its repurchase
option set forth in the Agreement without requiring additional signatures on the
part of Purchaser.

 



--------------------------------------------------------------------------------



 



RECEIPT AND CONSENT
          The undersigned hereby acknowledges receipt of a photocopy of
Certificate No. ___for ___ shares of Common Stock of Foundry Networks, Inc. (the
“Company”).
          The undersigned further acknowledges that the Secretary of the
Company, or his or her designee, is acting as escrow holder pursuant to the
Restricted Stock Purchase Agreement Purchaser has previously entered into with
the Company. As escrow holder, the Secretary of the Company, or his or her
designee, holds the original of the aforementioned certificate issued in the
undersigned’s name.
Dated:                                         , 200__

         
 
       
 
       
 
  Purchaser    

 